Citation Nr: 0502394	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-16 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Eligibility to Dependants' Educational Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
April 1945.  He was wounded in the Battle of the Bulge.  He 
died in May 2002, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for the 
cause of the veteran's death and denied eligibility to 
dependants' educational assistance under Title 38, United 
States Code, Chapter 35.  

The appellant's representative raised the issue of 
entitlement to DIC Benefits under 38 U.S.C.A. § 1318 (West 
2002) in a brief received in January 2005, arguing this claim 
was also before the Board.  All section 1318 bases for an 
award of DIC are an intrinsic part of a DIC claim in those 
cases in which service connection for the cause of the 
veteran's death is denied and the veteran had a totally 
disabling service-connected condition at the time of death.  
Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).  
However, in this case, the veteran was rated at 60 percent, 
not 100 percent.  The representative also argued a claim for 
a total disability rating based on individual unemployability 
was pending from 1998, but review of the record shows that 
claim was denied in a February 1999 rating decision and not 
appealed by the veteran.  A section 1318 claim has not been 
considered by the RO and it is REFERRED back to the RO for 
initial consideration. 

A review of the appellant's substantive appeal, received in 
June 2003, shows that she requested a Board Hearing before a 
Board Member in Washington, D.C.  In July 2003, the Board 
sent the appellant notice that a hearing was scheduled on 
December 2, 2003.  The appellant requested that the Board 
cancel her hearing in a Statement in Support of Claim 
received in August 2003.  See statement in support of claim 
(VA Form 21-4138), dated August 2003; 38 C.F.R. § 20.702(e) 
(2004).  She asked that consideration of her case proceed 
without a hearing.  Accordingly, the Board will proceed 
without further delay.


FINDINGS OF FACT

1.  The veteran died in May 2002.  His certificate of death 
indicates that he died from hypernatremia due to, or as a 
consequence of, pneumonia.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause including cerebrovascular accident, hypertension, 
congestive heart failure, and renal failure.  

2.  At the time of the veteran's death, service connection 
was in effect for Fracture L-4 Lumbar Vertebrae With 
Deformity and Limited Motion evaluated as 50 percent 
disabling and Anxiety Disorder evaluated as 10 percent 
disabling.  The combined evaluation for the veteran's 
service-connected disabilities at the time of his death was 
60 percent.

3.  Hypernatremia, Pneumonia, Cerebrovascular Accident, 
Hypertension, Congestive Heart Failure, and Renal Failure 
were not demonstrated either during the veteran's active 
military service or for decades following his release from 
active duty; those disorders are not shown to have been 
otherwise related to service, and those disorders were not 
caused or chronically worsened by the veteran's service 
connected disabilities.

4.  At the time of his death, the veteran did not have a 
service-connected total disability that was permanent in 
nature.




CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a disease or injury incurred in service, or to 
service-connected disability; a service-connected disease or 
disability did not cause or contribute substantially or 
materially to the veteran's death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312(b), (c)(1) 
(2004).

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3500, 
3501(a)(1), 3510 (West 2002); 38 C.F.R. § 3.807, 21.3021 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 2002 decision and May 2003 
statement of the case (SOC) that the evidence did not show 
that the criteria for service connection for the veteran's 
death had been met.  The SOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in a letter, dated in June 
2002 (hereinafter "duty to assist letter"), the RO notified 
the appellant that it would obtain all identified, relevant 
information.  The Board concludes that the discussions in the 
RO's letter, the RO's decision, and the SOC adequately 
informed the appellant of the information and evidence needed 
to substantiate her claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letters, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

The June 2002 letter informed the appellant that the VA would 
get service medical records, as well as other military 
service records if they were necessary.  The June 2002 letter 
further told the appellant that the VA would request private 
medical evidence, including the veteran's death certificate, 
if the appellant would identify them.

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notice.

The Board also notes that the June 2002 letter was sent to 
the appellant prior to the RO's August 2002 decision that is 
the basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
veteran's available service, VA and non-VA medical records.  
As noted below, an opinion was provided in this case by Dr. 
Shine, apparently the veteran's treating physician.  No 
medical records have been obtained from Dr. Shine, but the 
appellant never completed a release authorizing VA to request 
these records, so nothing further could be done in this 
respect.  A VA physician examined the veteran's C-file and 
gave a medical opinion concerning the cause of death.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Cause of death

The veteran died in May 2002.  His certificate of death 
indicates that he died from hypernatremia due to, or as a 
consequence of, pneumonia.  The physician certifying the 
death certificate indicated other significant conditions 
contributing to death but not resulting in the underlying 
cause including cerebrovascular accident, hypertension, 
congestive heart failure, and renal failure.  The physician 
also indicated that the interval between the onset of the 
fatal conditions and the veteran's death was days.

At the time of the veteran's death, service connection was in 
effect for Fracture L-4 Lumbar Vertebrae With Deformity and 
Limited Motion evaluated as 50 percent disabling and Anxiety 
Disorder evaluated as 10 percent disabling.  The combined 
evaluation for the veteran's service-connected disabilities 
at the time of his death was 60 percent.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2004).

The veteran's service medical records show no treatment for 
any cardiovascular renal disease.  There were also no 
complaints of cerebrovascular accident, hypertension, 
congestive heart failure, or renal failure.  Therefore, 
incurrence in service is not factually shown.  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cardiovascular renal disease, including 
hypertension, may be established based on a legal 
"presumption" by showing that this condition was manifested 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307 and 3.309.

There is no medical evidence showing that the veteran's 
cardiovascular renal disease or hypertension was manifested 
within the first post-service year.  During his lifetime, the 
veteran never alleged that this condition began within the 
first post-service year.  The earliest medical evidence 
showing diagnosis of cardiovascular renal disease or 
hypertension is dated many years after service.  Neither the 
veteran nor the appellant ever stated that a medical 
professional indicated that a possible relationship existed 
between his cardiovascular renal disease and his military 
service until after the veteran's death.  As noted above, the 
veteran's service medical records show no pertinent 
complaints or diagnoses, and the condition was not diagnosed 
until many years after his separation from service.  The 
veteran never stated that he had continuity of symptomatology 
for cardiovascular renal disease or treatment since service, 
and the appellant has also never alleged such.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  Therefore, there is no medical evidence 
establishing a relationship is possible between the 
cardiovascular renal disease that caused or contributed to 
cause the veteran's death and his military service on a 
direct basis.  

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Prior to his death, 
the veteran was service-connected for Fracture L-4 Lumbar 
Vertebrae With Deformity and Limited Motion, evaluated at 50% 
disabling, and Anxiety Disorder, evaluated at 10% disabling.  

The appellant, through Dr. Shine, a private physician, has 
alleged that the veteran's back disability somehow caused or 
contributed to the veteran's death.  Indeed, in a Statement 
in Support of Claim dated in September 2002, Dr. Shine stated 
in part:

Contributing causes should include: CHF, 
Renal Failure, Anxiety - Since it can 
worsen blood pressure which makes HTN 
more difficult to treat.  Limited 
Mobility [secondary] to back injury 
which made exercising difficult.  
Exercise might have helped him to keep 
his heart healthy so that he could of 
[sic.] avoided getting HTN which lead to 
A. fib. [sic.] which resulted in CVA, 
inability to swallow, aspiration 
pneumonia and hypernatremia which 
eventually caused death.

A report from a VA physician in May 2003 found that, "[The 
veteran's] cause of death was unlikely to be directly related 
to his Service-Connected disability, but it was most likely 
connected to his other medical conditions, particularly 
stroke and secondary aspiration pneumonia."  This report was 
based on a review of the case file, and was specifically 
undertaken to determine whether the veteran's death was 
related to his service-connected disabilities.  In finding 
that the veteran's death was not related to his service-
connected disabilities, the report noted: 

After reviewing his medical records and 
his admission to the hospital, as well as 
his labs and x-ray reports, it seems as 
though [the veteran] expired secondary to 
aspiration pneumonia.  This aspiration 
pneumonia was not a direct result of his 
Service-Connected lumbar spine fracture; 
however, it was most likely to his 
general condition, particularly his 
stroke with poor coordination of his 
airway and his swallowing, which could 
result in aspiration pneumonia.  Also, 
[the veteran] had a lot of other co-
morbid conditions, which were: Chronic 
renal insufficiency, atrial fibrillation, 
congestive heart failure, and atrial 
fibrillation [sic.].

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

The Board finds Dr. Shine's opinions as to the causes of the 
veteran's death are simply not persuasive.  The opinions, 
when examined closely, do not support the proposition that 
there is a direct causal relationship between the veteran's 
service-connected disabilities and his death.  Dr. Shine 
merely indicated, in a general nature, that anxiety "can" 
worsen blood pressure and that exercise "might" have helped 
the veteran keep his heart healthy.  The opinion did not 
state that the veteran's anxiety actually worsened his 
hypertension (only a general statement that such a condition 
could do so), nor did he state that the veteran's lack of 
exercise actually did lead to his cardiovascular disorders 
(only a general statement that exercise might have helped 
avoid such problems).  Simply stating, in general terms, that 
anxiety affects a person's blood pressure or that exercise 
might keep a person's heart healthy, is not equivalent to 
rendering a valid opinion as to medical etiology in this 
specific veteran's case.  Moreover, use of words such as 
"can" and "might" imply the opposite - that such a 
relationship might not exist - so Dr. Shine effectively 
rendered no opinion at all.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. Brown, 11 Vet. 
App. 345, 348 (1998).  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  The opinions by Dr. Shine 
are not entitled to more weight merely because that physician 
has treated the veteran.  VA's benefits statutes and 
regulations do not provide any basis for the "treating 
physician rule," and, in fact, conflict with such a rule.  
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

Furthermore, as discussed above, a medical professional that 
reviewed the entire record, unlike Dr. Shine, definitively 
concluded that the veteran's death was not related to the 
service-connected disabilities.  The VA opinion is definitive 
and thoroughly explained.

In essence, there is no evidence of cardiovascular renal 
disease or pneumonia in service or for many years after, and 
the only evidence otherwise relating the veteran's fatal 
conditions to his period of service, the Statement from Dr. 
Shine, is not persuasive.

The Board further notes that Dr. Shine felt the conditions 
listed on the veteran's death certificate were incomplete.  
There is no reason to doubt the veracity of the information 
recorded on the death certificate, nor any reason to surmise 
Dr. Shine is more competent to conclude what caused the 
veteran's death than the physician that completed the death 
certificate.  

In reaching this decision, the Board has considered the 
appellant's arguments in support of her claim.  However, she 
is a lay person, and she does not possess the knowledge or 
training necessary to offer competent opinions on medical 
matters, such as causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran's 
cause of death was not a result of his military service.  
There is no benefit of the doubt that could be resolved in 
the appellant's favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
that does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
this claim.

III.  Eligibility for Dependant's Educational Assistance

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. 
§§ 3.807, 21.3021.

The record shows that at the time of the veteran's death in 
May 2002, none of his service-connected disabilities was 
rated as totally disabling, and that his combined disability 
rating was 60 percent.  Moreover, the record shows that none 
of his service-connected disabilities was at any point during 
his lifetime rated as 100 percent disabling.  Since service 
connection for the cause of the veteran's death is not 
warranted, and as the veteran, when he died, did not have a 
service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.


ORDER

Service connection for cause of death is denied.

Entitlement to dependents' educational assistance (DEA) under 
38 U.S.C. Chapter 35 is denied.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


